Citation Nr: 0514912	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for post-
traumatic stress disorder (PTSD) between January 1, 1972, and 
June 15, 1992.


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted an effective date of 
January 1, 1972, for the award of service connection for 
PTSD, with assignment of a noncompensable (zero percent) 
disability rating from January 1, 1972, to June 15, 1992 (the 
date as of which service connection had previously been 
granted and a 30 percent rating assigned).  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for PTSD 
as of January 1, 1972.

2.  The veteran's substance abuse disorder is secondary to 
his service-connected PTSD.

3.  From January 1972 until March 1973, the manifestations of 
the veteran's psychiatric and substance abuse disorders 
rendered him demonstrably unable to retain employment.

4.  From April 1973 to April 1978, the veteran was able to 
maintain substantially gainful employment, and any 
psychiatric symptoms he experienced were mild in nature. 

5.  From May 1978 until June 15, 1992, the manifestations of 
the veteran's psychiatric and substance abuse disorders 
rendered him demonstrably unable to retain employment.  



CONCLUSIONS OF LAW

1.  A 100 percent schedular rating for PTSD is warranted from 
January 1, 1972, to March 31, 1973.  38 C.F.R. § 4.132, 
Diagnostic Code 9406 (Psychoneurotic reaction, other) (1972).

2.  A zero percent schedular rating for PTSD is warranted 
from April 1, 1973, to April 30, 1978.  38 C.F.R. § 4.132, 
Diagnostic Code 9406 (Psychoneurotic reaction, other) (1973 
to 1975); 38 C.F.R. § 4.132, Diagnostic Code 9410 (Other and 
unspecified neurosis) (1976 to 1977). 

3.  A 100 percent schedular rating for PTSD is warranted from 
May 1, 1978, to June 15, 1992.  38 C.F.R. § 4.132, Diagnostic 
Code 9410 (Other and unspecified neurosis) (1978 to 1979); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (Post-traumatic 
stress neurosis or disorder) (1980 to 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate. 

As noted above, an effective date of January 1, 1972, has 
been assigned for the award of service connection for PTSD.  
Prior decisions by the Board and the United States Court of 
Appeals for Veterans Claims (Court) concluded the veteran had 
filed a claim for service connection for a psychiatric 
disorder in January 1972, which remained pending until the 
veteran filed another claim for such disability in 1992.  The 
RO has, however, assigned a zero percent disability rating 
for PTSD from January 1, 1972, until June 15, 1992.  The 
veteran has disagreed with that rating.  [As of June 16, 
1972, the RO assigned a 30 percent disability rating.]

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  Regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders effective November 7, 1996.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  However, since the focus 
in this case is on the rating to be applied from 1972 to 
1992, the amended regulations are not for consideration.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

In determining the appropriate rating from 1972 to 1992, the 
first question is what psychiatric disorder the veteran was 
suffering from during this time period and whether it was the 
condition now deemed service-connected.  Some of the 
treatment records show diagnoses of schizophrenia.  However, 
there are medical opinions of record concluding that the 
veteran did not, in fact, have schizophrenia, but that he was 
suffering from PTSD, although not diagnosed as such.  See, 
e.g., February 2002 VA examination (date of exact onset more 
than 20 years); June 1994 statement from Dr. Keiter (at no 
time demonstrated symptoms of schizophrenia).  In an August 
1994 statement from Dr. Bennett, who had treated the veteran 
since 1975, it was noted that the diagnosis of schizophrenia, 
such as that reflected in a 1970 treatment record, was 
provisional, and the veteran has, since 1975, not 
demonstrated evidence of schizophrenia, but had demonstrated 
overt symptoms of PTSD.  Dr. Henson, a VA physician who 
treated the veteran in 1993 and 1994, stated in a May 1994 
letter that at no time had the veteran demonstrated symptoms 
indicative of schizophrenia, and his use of alcohol, in 
conjunction with PTSD, could have presented with symptoms 
similar to schizophrenia at the time that diagnosis was 
rendered. 

It is clear from this evidence that the veteran had PTSD, or 
combat neurosis, since 1972, despite the diagnoses of 
schizophrenia.  Since medical professionals have concluded 
the diagnosis of schizophrenia was incorrect and based on 
limited psychiatric knowledge in the 1970s about combat-
related neuroses, any psychiatric symptoms shown in the 
medical records must be considered part of the now service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to separate the effects of 
the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  It is irrelevant that the medical 
evidence discussing retroactive diagnosis of the veteran's 
condition was received after 1992.  See McGrath v. Gober, 14 
Vet. App. 28, 35 (2000) (with a pending original claim for 
benefits, the date the evidence was submitted or received is 
irrelevant, even if evidence regards symptoms present for 
many years).  

Having determined that any symptoms previously identified as 
due to schizophrenia must be considered part of the service-
connected PTSD, the next question is whether any symptoms 
attributable to alcohol abuse are part of the service-
connected disorder.  In 2003, a VA examiner examined the 
veteran and reviewed the claims files, opining that the 
medical evidence supported the veteran's alcohol abuse was 
secondary to his PTSD, in an attempt to self-medicate to 
reduce the intensity of his symptoms.  The RO has dismissed 
this opinion stating that it was based on the history 
reported by the veteran.  It must be noted that the history 
the veteran provides currently is supported by 
contemporaneous evidence, such as the notation in the 1965 
hospitalization records that the veteran was consuming 
alcohol and drugs to "quiet his nerves down."  The RO also 
dismissed the VA examiner's opinion based on a determination 
that the treatment records showed no symptoms or diagnosis of 
PTSD or neurosis in the 1970s or 1980s.  Although it is true 
that PTSD was not diagnosed in this veteran until 1992, the 
medical opinions discussed above clearly establish he was 
suffering symptoms of this disorder long before it was 
actually diagnosed.  See, e.g., July 1993 letter from Dr. 
Bennett ("In review of this veteran's records and 
complemented by long personal knowledge of his situation, it 
is evident that his case possesses many aspects of a stress 
disorder.")  There is no medical evidence to the contrary.  
Therefore, any impairment due to alcohol abuse must also be 
considered part of the now service-connected PTSD.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 
100 percent disability rating may be assigned (1) where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  Diagnostic Code 
9411, for post-traumatic stress neurosis (disorder) was added 
to VA's Rating Schedule in 1980.  Prior to that time, the 
diagnostic codes concerning psychoneurotic disorders were 
associated with various conditions (in 1976, additional 
disabilities were added), but the rating criteria, as given 
above, remained the same.

In 1970, VA awarded the veteran nonservice-connected pension 
benefits, based on permanent and total disability due to 
psychiatric disorder.  The veteran began working in April 
1973, and his pension benefits were terminated in October 
1973.  In September 1978, the veteran again filed for 
pension, alleging total disability beginning in May 1978.  He 
reported that in the year before becoming disabled, he had 
worked as an alcoholism counselor with total earnings of 
$14,000.  When admitted to a VA facility in August 1978, it 
was noted that he was unemployed, but upon discharge in 
October 1978, he was deemed competent and employable.  The 
August to October 1978 hospitalization summary indicates that 
psychological evaluation showed the veteran was depressed and 
anxious.  A June 1978 hospitalization record indicates that 
psychological evaluation done after detoxification showed the 
veteran was moderately depressed with some indication of 
involutional stress.  

A November 1978 rating decision reinstated his pension 
benefits effective August 1978.  On an income verification 
form, the veteran reported approximately $8,000 in wages 
between January and August 1978, with no wages expected for 
the remainder of 1978 or for 1979.  The next document 
concerning his income was received in 1985, and that reported 
no wages from employment for 1985, with none expected for 
1986.  Similar documents received thereafter reported no 
income for each year between 1987 and 1991.

In 1996, the veteran submitted a list of his post-service 
employment.  For the time period relevant here, he indicated 
that he had worked as an alcoholism counselor from 1973 to 
1978.  In a 1998 statement, he indicated that his employment 
in 1973 was at $9,200 per year.  He then worked only 
intermittently in 1979 and 1980.  

In a 2000 statement, Dr. Spangler noted the veteran's 
employment as an alcohol counselor from 1973 to 1978, but 
then stated he had "been unable to work since 1978 due to 
anxiety, flashbacks, and nightmares."  Dr. Spangler 
concluded that the veteran's PTSD had been severe since 1978 
(the last date of gainful employment), but had been mild to 
severe before that time, although the veteran was able to 
maintain gainful employment except for time periods he spent 
in detox treatment. 

In 1978, VA reinstated the veteran's pension benefits based 
on a determination that he was permanently and totally 
disabled due to schizophrenia and alcoholism.  The veteran 
remained in receipt of those benefits until the 1992 date at 
question here.  The RO assigned pension benefits from the 
date the veteran was hospitalized at a VA facility in August 
1978, even though the evidence at that time (including the 
June 1978 VA hospital records) showed he last worked in early 
May 1978.  Based on the fact that VA considered the veteran 
permanently and totally disabled from 1978 to 1992 and Dr. 
Spangler's opinion, see above, the Board finds the veteran 
clearly met the criteria for a 100 percent disability rating.  
It is, at best, disingenuous for VA to now deny him a 
compensable rating, stating there is no objective evidence of 
psychiatric manifestations during this time period, while VA 
previously concluded he could not work due to psychiatric and 
alcohol problems.

As for a compensable rating prior to May 1978, the Board 
concludes such is not warranted, at least in part.  The 
veteran maintained employment from April 1973 to May 1978 as 
an alcohol counselor, and his reported earnings, as discussed 
above, demonstrate this employment was gainful.  Although the 
veteran may have suffered from some psychiatric symptoms 
during this time period, they were clearly mild, since he was 
able to forego treatment and able to maintain employment and 
sobriety.  This would have met the criteria for a zero 
percent rating, which was "neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability."  38 C.F.R. 
§ 4.132, Diagnostic Code 9406 (Psychoneurotic reaction, 
other) (1973 to 1975); 38 C.F.R. § 4.132, Diagnostic Code 
9410 (Other and unspecified neurosis) (1976 to 1977). 

Prior to April 1973, however, the veteran was in receipt of 
VA pension benefits based on a determination that he was 
permanently and totally disabled, and from his statements, it 
appears he was in and out of various VA rehabilitation and 
training programs between 1971 and 1973.  Although not within 
the time period now under consideration, it is relevant that 
an August 1971 hospital summary indicates the veteran 
appeared to be unemployable.  He was, therefore, unable to 
obtain or retain employment, and a total rating is granted 
for this time period, as well.

As for the time period during which the Board is denying a 
compensable rating (April 1973 to April 1978), the veteran 
argues that he should have a total rating because this 
employment was not in dentistry, which means he earned far 
less than he potentially could have.  In support of this 
argument, he has submitted evidence of his earnings from the 
Social Security Administration, which show (pertinent to the 
issue at hand), no earnings from 1990 to the present and 
total earnings of $107,975.59 between 1951 and 1989.  He has 
also submitted evidence from the American Dental Association 
concerning median earnings for dentists during this time 
period.  From 1951 to 1989, the median earnings for a dentist 
would have totaled more than $1,000,000, but the veteran only 
earned slightly more than $100,000.

The veteran argues he received his dentistry training at 
Harvard and that he would have had tremendous earning 
potential after service, but for the residuals of the trauma 
he faced during his military service.  This is speculative, 
however.  Simply because someone is trained in a particular 
profession does not mean he or she will necessarily work in 
that profession.  And, even if the veteran had worked as a 
dentist, it is not known whether he would have been 
successful in this occupation, regardless of his military 
service, or what his earnings would have been.  The fact is 
that he was employed from 1973 to 1978 and a total rating 
cannot be awarded for that time period.

To summarize, in accordance with Fenderson, the Board is 
awarding staged ratings for the veteran's PTSD based on the 
varying severity of the condition between 1972 and 1992.  
From January 1972 until March 1973, he is awarded a 100 
percent rating; from April 1973 to April 1978, he is awarded 
a zero percent rating; and, from May 1978 until June 1992, he 
is awarded a 100 percent rating.  The Board has no 
jurisdiction to address the propriety of the 30 percent 
rating awarded as of June 16, 1992, since that issue was 
previously denied by the Board and was affirmed by the Court.


Veterans Claims Assistance Act of 2000

For the time periods during which the Board is hereby 
granting a total rating, the following discussion is 
inapplicable.  Sufficient evidence was developed to award 
such ratings, and no prejudice results to the veteran.  The 
following discussion, therefore, pertains to the 1973 to 1978 
time period during which the Board has concluded a zero 
percent rating is appropriate.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of all four 
elements, see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the January 2004 SOC.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim, and the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case.  However, the veteran still received VCAA content 
complying notice and proper subsequent VA process, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the post-service 
private and VA treatment records identified above.  The RO 
made numerous requests for VA treatment and hospitalization 
records from the 1970s and 1980s and received negative 
responses from several VA facilities.  Based on those 
responses and the indication that searches for records were 
negative, it would be futile to ask for the records yet 
again.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  The veteran has also been 
afforded medical examinations to obtain opinions relevant to 
this case, such as the relationship between his psychiatric 
disorder and his substance abuse disorder.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  



	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent schedular rating for PTSD is warranted from 
January 1, 1972, to March 31, 1973, subject to the laws and 
regulations governing payment of monetary benefits. 

A zero percent schedular rating for PTSD is warranted from 
April 1, 1973, to April 30, 1978.  

A 100 percent schedular rating for PTSD is warranted from 
May 1, 1978, to June 15, 1992, subject to the laws and 
regulations governing payment of monetary benefits.  


	                        
____________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


